DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia, Carlos et al (PGPUB Document No. 20180097762), hereafter, referred to as “Garcia”, in view of Haro, Antonio et al (PGPUB Document No. 20130337830), hereafter, referred to as “Haro”, in further view of Ma, Jiyong et al (PGPUB Document No. 20200206920), hereafter, referred to as “Ma”.

Regarding claim 1, Garcia teaches A method, the method comprising: receiving a normalized signal including time, location, context, and content (Garcia, Fig.3 discloses receiving normalized signal or stream comprising time, location (geotag), Hashtag (context) and content (text)); forming a signal sequence including the normalized signal; receiving another normalized signal including another time, another location, another context, and other content(Garcia, Fig.3 discloses receiving multiple normalized signal or stream comprising time, location (geotag), Hashtag (context) and content (text)); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0036) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “a normalized signal” to mean signal with identified time, location and context.
Garcia teaches receiving normalized stream of events but he does not explicitly teach preliminarily determining that there is sufficient similarity between the normalized signal and the other normalized signal; including the other normalized signal in the signal sequence based on the preliminarily determined sufficient similarity; subsequent to including the other normalized signal in the signal sequence, performing more detailed analysis of the signal sequence based on the more detailed analysis: determining that the normalized signal and the other normalized signal relate to separate incidents; and splitting the signal sequence, including: inserting the other normalized signal into another signal sequence; and removing the other normalized signal from the signal sequence.
However, in the same field of endeavor of event stream aggregation by analysis Haro teaches preliminarily determining that there is sufficient similarity between the normalized signal and the other normalized signal; including the other normalized signal in the signal sequence based on the preliminarily determined sufficient similarity; subsequent to including the other normalized signal in the signal sequence(Haro, para 0062 discloses based on initial analysis events/POIs are getting collated or forming signal sequence “the initial parsing of the communications by the parsing module 309 is based on a linguistic analysis of the data (e.g., map, traffic, POI, location-based and location related keywords and phrases)….. Based on the parsing, the parsing module 309 collates the content information containing references to POIs or events”),
Using the broadest reasonable interpretation consistent with the specification (paragraph 0047) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “preliminarily determined sufficient similarity” to mean spatial or location similarity.
 performing more detailed analysis of the signal sequence(Haro, para 0063 further discloses that collated event/POIs or signal sequence are getting further analyzed by analysis module  “The analysis module 311 is used to extract POI or event related information from the collated content information determined by the parsing module 305 to identify potential POIs or events associated with the corresponding location seeds. More specifically, the analysis module 311 determines patterns among the related information…. (c) classifying the information, based at least in part, on the granularity of the data”)
based on the more detailed analysis: determining that the normalized signal and the other normalized signal relate to separate incidents(Haro, para 0064 further discloses that collated event/POIs or signal sequence are getting further analyzed by analysis module and verification module for identifying events accurately (if posts or signal sequence refers to same event/POI) “the analysis module 311 interacts with the verification module 313 to subject the extracted data to a number of threshold criteria stored within the databases 317 including a correctness probability, a level of confidence, a degree of trust….  Once the candidate data reaches one or more threshold criteria, the data is considered accurate and valid and can then be propagated to the mapping/location-based services 113”); 
Using the broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “detailed analysis” to mean analysis of sequence of stream to infer or make decisions with confidence to a threshold.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate receiving normalized event streams from multiple sources of Garcia into combining event streams based on their similarity of Haro to produce an expected result of grouping similar events into a stream. The modification would be obvious because one of ordinary skill in the art would be motivated to combine similar events into a single stream for same event related incidents.
Garcia and Haro teach receiving normalized stream of events and further analyzing them for identifying similar events but they do not explicitly teach and splitting the signal sequence, including: inserting the other normalized signal into another signal sequence; and removing the other normalized signal from the signal sequence.
However, in the same field of endeavor of event analysis in streams Ma teaches and splitting the signal sequence, including: inserting the other normalized signal into another signal sequence; and removing the other normalized signal from the signal sequence(Ma, para 0329 discloses splitting a combined or concatenated stream into different sequences of events on the context/application (splitting would take removing and inserting/adding) “wherein the segmenting comprises splitting the concatenated event streams into a plurality of application traces, each application trace comprising a sequence of one or more events performed within a same application”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate receiving normalized stream of events and further analyzing them for identifying similar events of Garcia and Haro into separating dissimilar events from a stream and forming different feeds based on their similarity of Ma to produce an expected result of grouping similar events in separate streams. The modification would be obvious because one of ordinary skill in the art would be motivated to consider various events in a stream and form various event streams for different interest groups.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Canadian Patent Document No. CA 2686847 event streaming and aggregation of events. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164